In re Birtha, William; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. N, No. 97-6381; to the Court of Appeal, Fifth Circuit, No. 01-KH-170.
Writ granted in part; otherwise denied; case remanded. Because the face of the pleadings, State v. Arnold, 01-1399 (La.4/12/02), 816 So.2d 289, shows that relator’s convictions of armed robbery of one victim and attempted first degree felony murder of that same victim violate double jeopardy principles, United States v. Broce, 488 U.S. 563, 575-76, 109 S.Ct. 757, 765, 102 L.Ed.2d 927 (1989); State ex rel. Adams v. Butler, 558 So.2d 552, 553-54 (La.1990), the district court is ordered to vacate “the less severely punishable (and less severely punished)” attempted first degree murder conviction and sentence. State ex rel. Boyd v. State, 98-0378 (La.10/9/98), 720 So.2d 667. In all other respects the application is denied.